DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10,13-25,27-28,30-32,36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10871049. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1-61 of patent 10871049. Thus, the claim limitations although broader are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-10,13-25,27-28,30-32,36, are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watson et al. 20170275965 in view of Kendrick 5253709. 
 Referring to claims 1,7-8 ,13-14, 30-31,36, Watson discloses ,a method, comprising: deploying at least one diverter plug (see fig. 33, at 60) into a well, the diverter plug comprising multiple  enlarged bodies that are secured to each other  (see fig. 18, there can be multiple enlarged bodies 64 secured to each other ) within  outer enclosure (304, all portions of plugging device can be contained on a retainer, see paragraph 0163);  5flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in which each enlarged body is too large to pass through the fluid passageway (se paragraph 0161, the enlarged body 64  can just flow into passageway and not necessary through); and the enclosure sealingly engaging the fluid passageway (see paragraph 0210).  Watson does not disclose particles within the outer enclosure. Kendrick teaches that having particles in an enclosure helps to further seal against irregular openings as shown in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). As it would be advantageous to have particles within the enclosure to ensure better seal against a fluid passageway particularly when the fluid passageway has an irregular shape, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method 
Referring to claims 2,22,  Watson, as modified by Kendrick does not specifically disclose degrading the particles in the well.  However, Watson disclose degrading the enclosure and the enlarged body (see paragraph 0153 and the enclosure 0154) to permit flow again through the passageway and  Kendrick does teach the particles are made of a degrading material ( nylon, see col. 5, lines 10-12). As it would be advantageous to ensure the no portion of the  passageway is not blocked when flow resumes again through the passageway, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Watson, as modified by Kendrick, to have the particles degrade in the well.
Referring to claims 3,23  Watson disclose the enclosure is degradable in the well (see paragraph 0155).
Referring to claims 4 ,24, Kendrick teaches during the deploying, the particles are loose within the enclosure (see col. 5, lines 12-15).
Referring to claim 5-6,25, Watson discloses the conveying further comprises producing fluid drag on material extending outwardly from the diverter plug (see paragraph 0165, fiber 62 produce fluid drag). 
Referring to claims 9-10,27-28, Watson discloses in which the enclosure comprises at least one fabric sheet, and further comprising stitching the particles into the fabric sheet (see fig. 32, stitches at 302).
Referring to claim 15-16,32, Watson discloses each  enlarged body (64) comprises a knot formed in a line  (see fig. 18) and at least one of the group consisting 
Referring to claim 17-21, Watson discloses a method, comprising: deploying at least one diverter plug (60)  into a well, the diverter plug further comprising at least one enlarged body  (64)disposed in an  enclosure (304), in which a line extends through the enlarged body (see fig. 19, line 66 extends through body) and in which at least one of the group consisting of the line and fibers of the line extends outwardly from the enclosure (see paragraph 0165, “In each of the FIGS. 19-37 examples, threads or fibers 62 may protrude or extend outwardly from a central body 64, or from one or more ropes or lines 66 extending outwardly from the body 64.”, in figure 34, the fibers 62 are outside of the enclosure 304); flowing fluid in the well, thereby conveying the diverter plug into engagement with a fluid passageway in the well, in which the enlarged body is too large to pass through the fluid passageway; and the enclosure sealingly engaging the fluid passageway (see paragraph 0210).  Watson does not disclose particles within the outer enclosure. Kendrick teaches that having particles in an enclosure help to further seal against irregular openings as seen in fig 4 due to the particles ability to move relative to each other (see col. 5, lines 10-15) where particles conform to a shape of a fluid passage (see fig. 3). As it would be advantageous to have particles within the enclosure to ensure better seal against a fluid passageway particularly when the fluid passageway has an irregular shape, it would be obvious to one of ordinary skill in the art before the .

Conclusion
This is a continuation of applicant's earlier Application No. 16267565.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672